565 N.W.2d 433 (1997)
Scott C. ENGLUND, Respondent,
v.
MN CA PARTNERS/MN JOINT VENTURES, d/b/a Radisson Hotel South, petitioner, Appellant.
No. C7-96-852.
Supreme Court of Minnesota.
July 10, 1997.


*434 ORDER
WHEREAS, the opinion filed in the above-entitled matter on this date is hereby withdrawn; NOW THEREFORE,
IT IS HEREBY ORDERED that, the court having been evenly divided, the decision of the court of appeals is affirmed without opinion.
         BY THE COURT:
         /s/ Alexander M. Keith
             A.M. Keith
             Chief Justice
BLATZ, J., took no part in the consideration or decision of this case.